DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 3, 5, 6, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31December2020.
Claims 11 and 33-34 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 31December2020.  Arguments have been examined for claim 11, and examiner will accept and examine claim 11 on the merits. Arguments have been examined for claims 33-34, and examiner does not accept as the argument is not persuasive. Claims 33-34 are directed towards a configuration of an array of sensing devices, having a materially different design from claim 1.
Claim 19 has been amended to be dependent for claim 18, this is accepted and will be examined on the merits.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the specification: Element 315 in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 
The drawings are objected to because it is unclear what the bottom picture in fig. 5 is referring to, and Fig. 7 should have an x-axis and y-axis label.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Reference number 305 has been used to designate both counter electrode and working electrode (Paragraph [0033] in specification as filed).  The correct reference number will need to be put for the counter electrode and working electrode.
Appropriate correction is required.	
Claim Objections
Claim 1 is objected to because of the following informality:  
Claim 1, lines 8-9 state that the working electrode, metallic porous layer, and enzyme layer are configured to detect a target analyte though an electrochemical reaction.  This is being objected to because the current language of claim 1, is stating the working electrode which already includes the enzyme, metallic, and metallic porous layer. Also, the current language is missing the metallic layer as being able to detect a target analyte though an electrochemical reaction, as it just mentions the enzyme and metallic porous layer. Either the working electrode should be stated or just the layers that are configured to detect a target analyte though an electrochemical reaction. This should be rewritten to say “… the working electrode is configured to detect a target analyte though an electrochemical reaction” or “…the metallic layer, enzyme layer, and metallic porous layer are configured to detect a target analyte though an electrochemical reaction.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 are broadening the range of the diameter of array of pores on the metallic porous layer instead of further limiting the range from the claims they depend on, claim 7 and 8. The correct structure for claim 8 should be, “The sensing device of claim 7, wherein the metallic porous layer comprises an array of pores having a diameter between 2 nm and 200 nm” and structure for claim 9, “The sensing device of claim 8, wherein the metallic porous layer comprises an array of pores having a diameter between 2 nm and 20 nm.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-23, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 20070227907 A1) in view of CN 104761697 A.
Regarding claim 1, Shah teaches a sensing device comprising (Paragraph [0010]): a working electrode on a substrate (Paragraph [0055]); wherein: the working electrode comprises (Paragraph [0055]): a metallic layer contacting the substrate (Paragraph [0054] and Fig. 2, elements 102 (substrate) and 104 (metallic layer)); an enzyme layer on the metallic layer (Paragraph [0057] and Fig. 2, elements 104 (metallic layer) and 110 (enzyme layer)), wherein the working electrode is configured to detect a target analyte through an electrochemical reaction (Paragraph [0010]).
Shah fails to teach the working electrode comprising a metallic porous layer on the enzyme layer. CN 104761697 A teaches a metallic porous layer on an enzyme layer (Fig. 12c, elements 52 (enzyme layer) and 53 (metallic porous layer), Page 6, line 14 and page 11, lines 22-24 of CN 104761697 A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah to have a metallic porous layer on top of the enzyme layer as taught by CN 104761697 A, in order to control transmittance of oxygen and glucose to the enzyme layer (Page 11, lines 48-49 (the adjusting layer is being considered as the metallic porous layer) of CN 104761697 A). 
 As modified by CN 104761697 A above, the working electrode of Shah comprises a metallic porous layer and the enzyme layer, all configured to detect a target analyte through an electrochemical reaction. 
Regarding claim 7, Shah in view of CN 104761697 A fail to teach the metallic porous layer comprising an array of pores having a diameter between 2 nm and 2 micrometers. It is noted that the Applicant has failed to provide details of criticality or unexpected results in the 
Regarding claim 8, Shah in view of CN 104761697 A fail to teach the metallic porous layer comprising an array of pores having a diameter smaller than 200 nm. It is noted that the Applicant has failed to provide details of criticality or unexpected results in the Specification with regard to the specifically claimed diameter of pores of the metallic porous layer. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Therefore, it would have been obvious, through routine optimization, to determine the optimum diameter of the pores of the metallic porous layer.
Regarding claim 9, Shah in view of CN 104761697 A fail to teach the metallic porous layer comprising an array of pores having a diameter smaller than 20 nm. It is noted that the Applicant has failed to provide details of criticality or unexpected results in the Specification with regard to the specifically claimed diameter of pores of the metallic porous layer. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Therefore, it would have been obvious, through routine optimization, to determine the optimum diameter of the pores of the metallic porous layer.
Regarding claim 10, Shah in view of CN 104761697 A fail to teach the array of pores has a total area between 0.001% and 50% of a total area of the metallic porous layer. It is noted that 
Regarding claim 11, Shah in view of CN 104761697 A fail to teach the array of pores has a total area between 0.1% and 10% of a total area of the metallic porous layer. It is noted that the Applicant has failed to provide details of criticality or unexpected results in the Specification with regard to the specifically claimed total area of pores of the total area of the metallic porous layer. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Therefore, it would have been obvious, through routine optimization, to determine the optimum total area of the pores of the total area of the metallic porous layer.
Regarding claim 12, Shah in view of CN 104761697 A teach the metallic porous layer is made of a material selected from the group consisting of: Pt, Au, W, Ti, Pd, Ir, Si, TiO2, WO3, SnO2, graphene, and InO2 (Page 6, line 14 of CN 104761697 A).  
Regarding claim 13, Shah in view of CN 104761697 A fail to teach the metallic layer having a thickness between 1 nm and 1 mm. It is noted that the Applicant has failed to provide details of criticality or unexpected results in the Specification with regard to the specifically claimed thickness of the metallic layer. Where the general conditions of a claim are disclosed in 
Regarding claim 14, Shah in view of CN 104761697 A fail to teach the metallic porous layer being within 1 nm to 10 micrometers. It is noted that the Applicant has failed to provide details of criticality or unexpected results in the Specification with regard to the specifically claimed thickness of the metallic porous layer. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Therefore, it would have been obvious, through routine optimization, to determine the optimum thickness of the metallic porous layer. Furthermore, the examiner recognizes that CN 104761697 A teaches a metallic pour layer being between 1 nm and 10 micrometers (Page 6, line 29 of CN 104761697 A).
Regarding claim 15, Shah teaches the enzyme layer having a thickness less than 10 micrometers (Paragraph [0058]).
Regarding claim 16, Shah teaches the enzyme layer having a thickness less than 1 micrometer (Paragraph [0058]).
Regarding claim 17, Shah teaches the enzyme layer having a thickness less than 400 nm (Paragraph [0058]).
Regarding claim 18, Shah teaches the enzyme layer comprising an oxidase enzyme and a hydrogel (Paragraph [0057]).
Regarding claim 19, Shah teaches the enzyme layer comprises an oxidase enzyme selected from the group consisting of: glucose oxidase, lactate oxidase, xanthine oxidase, cholesterol oxidase, sarcosine oxidase, cortisol oxidase, urate oxidase, alcohol oxidase, glutathione oxidase, and nicotine oxidase (Paragraph [0057]).
Regarding claim 20, Shah teaches the sensing device is configured to be implanted internally to an organism, or attached externally to skin of the organism (Paragraphs [0013] and [0029]).
Regarding claim 21, Shah in view of CN 104761697 A teach the reference and counter electrode having the same structure as the working electrode, which comprises a metallic layer on a substrate, an enzyme layer on the metallic layer, and a metallic porous layer on the enzyme layer as discussed with regard to claim 1. Shah in view of CN 104761697 A teach a counter electrode on the substrate (Paragraphs [0071]-[0072] of Shah); and a reference electrode on the substrate (Paragraphs [0071] – [0072] of Shah), wherein: the counter electrode comprises: a metallic layer contacting the substrate (Paragraph [0098] of Shah); an enzyme layer on the metallic layer (Paragraph [0119] of Shah); a metallic porous layer on the enzyme layer (Fig. 12c, elements 52 (enzyme layer) and 53 (metallic porous layer), Page 6, line 14 and page 11, lines 22-24 of CN 104761697 A); and the reference electrode comprises: a metallic layer contacting the substrate (Paragraph [0098] of Shah); an enzyme layer on the metallic layer (Paragraph [0119] of Shah); a metallic porous layer on the enzyme layer (Fig. 12c, elements 52 (enzyme layer) and 53 (metallic porous layer), Page 6, line 14 and page 11, lines 22-24 of CN 104761697 A). 
Regarding claim 22, Shah teaches a working electrode, a counter electrode, and a reference electrode, but fails to recite that the electrodes have concentric square shapes. CN 104761697 A teaches a working electrode, counter electrode, and reference electrode having 
Regarding claim 23, Shah teaches the target analyte is glucose, and the enzyme layer comprises glucose oxidase (Paragraph [0031]).
Regarding claim 28, Shah in view of CN 104761697 A teach the metallic porous layer is electrically disconnected from the metallic layer. Because CN 104761697 A shows that its metallic porous layer is electrically disconnected from its metallic layer, as modified by CN 104761697 A, the metallic porous layer of Shah would also be disconnected from the metallic layer of Shah. 
Regarding claim 29, Shah fails to teach an enzyme layer is laterally longer than a metallic layer, and the enzyme layer covers the sides of the metallic layer, thereby preventing electrical contact between the metallic layer and a metallic porous layer. CN 104761697 A teaches an enzyme layer is laterally longer than a metallic layer, and the enzyme layer covers the sides of the metallic layer, thereby preventing electrical contact between the metallic layer and a metallic porous layer (Fig. 12c, 53 (metallic porous layer), 52 (enzyme layer) and 51 (metallic layer) of CN 104761697 A). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Shah to have the enzyme layer laterally longer than the metallic layer, and the enzyme layer covers the sides of the metallic layer as taught by CN 104761697 A, thereby preventing electrical contact between the metallic layer and a metallic 
Regarding claim 30, Shah teaches a porous insulating layer between the metallic layer and the enzyme layer (Paragraph [0125] – Because the porous insulating layer can coat the whole enzyme layer, the porous insulating layer will be in between the metallic layer and the enzyme layer).
Regarding claim 31, Shah teaches the porous insulating layer is polyurethane (Paragraph [0125]).
Regarding claim 32, Shah teaches the enzyme layer further comprises glutaraldehyde (Paragraph [0031]).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US20070227907A1) in view of CN 104761697 A, as applied to claims 1 above, in further view of Anandan (NPL - Nanopillar array structures for enhancing biosensing performance).
Regarding claim 2, Shah in view of CN 104761697 A teach claim 1 as discussed above, but fail to teach the metallic layer comprising an array of nanopillars. Anandan teaches a metallic layer comprising an array of nanopillars (Page 73 – Abstract and Introduction, Paragraph 2, Page 74 – Materials and method, Paragraph 1 of Anandan). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah in view of CN 104761697 A to have the metallic layer to comprise an array of nanopillars as taught by Anandan, in order to provide increased active surface area (Page 73 – Introduction, Paragraph 2 of Anandan).
Regarding claim 4, Shah in view of CN 104761697 A fail to teach the metallic porous layer comprises an array of nanopillars. Shah in view of CN 104761697 A, further in view of .
Allowable Subject Matter
Claims 24, 25, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 24, 25, and 27, Shah (US 20070227907 A1) and CN 104761697 A were the closest prior art.
Shah teaches the metallic layer containing pores and the enzyme layer being coated on the metallic layer (Paragraphs [0149] – [0152]). CN 104761697 A teaches a metallic porous layer being disposed on the enzyme layer. Shah in view of CN 104761697 A teaches the structure of the working electrode and the metallic layer having pores with the enzyme layer coated on the metallic layer, and the metallic porous layer disposed on top, but these arts do not disclose the metallic porous layer being electrically connected to the metallic layer.
Regarding claim 24, 25, and 27, none of the prior art teaches or suggests, either alone or in combination, a metallic layer being electrically connected to a metallic porous layer, in combination with the other claimed elements.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Delvau

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.F.B./Examiner, Art Unit 3791                                                                                                                                                                                                        






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791